DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 29, 2021 has been considered by the Examiner and made of record in the application file.

Terminal Disclaimer
The terminal disclaimer filed on December 21, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patents  10,231,204 and 10,701,658 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
		
Allowable Subject Matter
Claims 1, 3-10, 12-17, and 19-23 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Prior art of record fails to teach, in combination with all other limitations:
sending a first notification to an identity provisioning function indicating that the communication device has sent the first registration request that includes the temporary IMSI wherein the identity provisioning function sends an indication to a virtual Over-the-Air (OTA) function to send a virtual OTA message; receiving the virtual OTA message from the virtual OTA function; and sending the virtual OTA message to the communication device, wherein the virtual OTA message includes a first active IMSI, the virtual OTA message indicates to provision the first active IMSI onto the communication device and for the communication device to send a second registration request utilizing the first active IMSI to a registration function; and sending a second notification to the identity provisioning function, wherein the identity provisioning function sends a first indication to an OTA function to send an OTA message to the communication device in response to receiving the second notification, wherein the OTA message directs the communication device to utilize the temporary IMSI and operate in dormant mode, as required by claim 1.
Independent claims 10 and 17 include the same scope as claim 1 and are allowed for similar reason above.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901. The examiner can normally be reached M-F, 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/QUOC THAI N VU/Primary Examiner, Art Unit 2642